J. B. McPHERSON, District Judge.
The motion filed May 3, 1909, to amend the specifications of objection to the bankrupts’ discharge is hereby allowed.
The specifications thus amended are, I think, sufficient in form to require consideration. Whether they are all, or any of them, sufficient in fact, depends, of course, on the testimony that may be produced at the hearing. The effect of the four-months limitation is, I think, a matter for determination then. The objecting creditor charges that the bankrupts concealed property from the trustee, under section 29b (1), and made false oaths, under section 29b (2); but there is no charge that they transferred property with intent to defraud, under section 14b (4). See Act July 1, 1898, c. 541, 30 Stat. 554 (U. S. Comp. St. 1901, p. 3433). It is true that the concealment is said to have been accomplished by the transfer of property at a time beyond the four months limit; but the specifications are evidently drawn to raise the question whether the offense is continuing, so that the limitation is not to be applied. This dispute should be determined, I think, after an examination and discovery of all the facts, rather than upon a summary hearing concerning the sufficiency of the specifications in detail.
The motion to dismiss the specifications is refused, and the clerk is directed to instruct the referee to hear the petition for discharge and the objections thereto, and to report thereon as speedily as may be convenient.